Title: From Alexander Hamilton to Thomas Parker, 22 November 1799
From: Hamilton, Alexander
To: Parker, Thomas


          
            Sir,
            NY. Nov. 22. 99
          
          I have just received your letter of the thirteenth instant with i’ts enclosure.
          The general system with respect to recruits must be adhered to, but where complete companies have been raised in subdistricts you may can send to those subdistricts any officers of your — regiment.
          The letter of Lieutenant Foushee has been sent to the S of War, and the acceptance of his resignation urged.
          I have recommended that the vacancies occasioned by this resignation and by the appointment of Capt Thornton as Aid de Camp to General Pinckney be filled in the regular course of military promotion.
          Mess Burk and Tennison will then have an opportunity of coming in as Junior second Lieutenants—This I have proposed to the Secretary of War. I have pointed proposed Mess. Burk & Tennison have been proposed to the Secy. of War as Junior Second Lieuts.
          W—
          Col Parker
        